DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on August 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-8 and 16-18 are rejected under 35 USC 103 as being unpatentable over Jennings, Jr. (US 5,123,488) (“Jennings”) and in view of Schuh (US 5,289,881).
Referring to claims 1, 2 and 5: Jennings teaches a system for producing hydrocarbons comprising:
a vertical wellbore 12 descending from a surface and through a hydrocarbon producing formation 10;
a first horizontal wellbore 26 extending from the vertical wellbore and through the hydrocarbon producing formation;
a second horizontal wellbore 28 extending from the vertical wellbore and disposed downhole and underneath the first horizontal wellbore; and
a pressure packer 18 disposed downhole, wherein the pressure packer isolates the second horizontal wellbore from the vertical wellbore.
Jennings does not specifically teach a first or second pump.  Schuh teaches a system for producing hydrocarbons comprising:
a vertical wellbore (FIG. 1) descending from a surface and through a hydrocarbon producing formation 14;
a first horizontal string 24 extending from the vertical wellbore and through the hydrocarbon producing formation;
a second horizontal string 20 extending from the vertical wellbore and disposed downhole and underneath the first horizontal wellbore;
a first pump disposed on the surface (column 4, lines 5-9);
a second pump 28 disposed downhole of the first horizontal string, ;
a pressure packer 26 disposed downhole of the second pump, wherein the pressure packer isolates the second horizontal string from the vertical wellbore (FIG. 1) and wherein the second pump is configured to pump fluids that collect uphole of the pressure packer to the surface (column 2, lines 22-23); and
a discharge conduit 20 descending from the first pump through the pressure packer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Jennings to include first and second pumps as taught by Schuh in order to better direct and control fluid flow in a timely manner.
Referring to claims 3 and 4: Jennings teaches the system is further configured to separate the fluids at the surface into hydrocarbon liquids and non-hydrocarbon liquids (column 1, lines 54-59), and further comprising a liquid storage vessel (column 2, lines 36-38) in which the fluids are separated due to their differing specific gravities (column 1, lines 40-59).
Referring to claim 6: Once modified above, Jennings teaches non-hydrocarbon liquids are discharged into the second horizontal wellbore via the discharge conduit (column 1, lines 54-59).
Referring to claim 7: Jennings teaches the second horizontal wellbore is perforated 14 such that the discharged non-hydrocarbon liquids flow through the perforations and into the hydrocarbon producing formation.
Referring to claim 8: Schuh does not specifically teach the second pump is an electric submersible pump, rod pump, or a progressive cavity pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump taught by Schuh since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claims 16-18: Jennings teaches a method for producing hydrocarbons comprising:
producing a fluid from a first horizontal wellbore 26, the first horizontal wellbore extending from a vertical wellbore 12 and through a hydrocarbon producing formation 10;
separating the fluid into a hydrocarbon and non-hydrocarbon liquid (column 1, lines 54-59); and
injecting the non-hydrocarbon liquid into a second horizontal wellbore 28, the second horizontal wellbore extending from the vertical wellbore and disposed downhole and underneath the first horizontal wellbore.
Jennings does not specifically teach a first pump or a second pump.  Schuh teaches a method for producing hydrocarbons comprising:
producing a fluid from a first horizontal string 24 with a first pump 28, the first horizontal wellbore extending from a vertical wellbore and through a hydrocarbon producing formation 14;
separating the fluid into a hydrocarbon and non-hydrocarbon liquid (column 4, lines 34-37); and
pumping non-hydrocarbon liquid with a second pump (column 4, lines 5-9) into a second horizontal string 20, the second horizontal string extending from the vertical wellbore and disposed downhole and underneath the first horizontal string;
wherein the second pump is disposed on the surface and is fluidically coupled to the second horizontal wellbore with a discharge conduit 20, and wherein the discharge conduit traverses a pressure packer 26 which isolates the second horizontal string from the vertical wellbore.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Jennings to include first and second pumps as taught by Schuh in order to better direct and control fluid flow in a timely manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schultz et al. (US 8,701,770 B2) also teaches a method and system for producing hydrocarbons comprising a vertical and two horizontal wellbores, and a downhole pump 162.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


22 September 2022